Citation Nr: 0917403	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-20 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for left ear 
hearing loss.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from January 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

This case was remanded in June 2008, and has been returned 
for review by the Board.

The record reflects that the Veteran, through his 
representative, has raised issues of entitlement to a total 
disability rating based on individual unemployability and 
claims for increased ratings for his service-connected 
prostatitis and tinnitus.  These issues have not been 
developed for appellate review and are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the initial noncompensable 
evaluation assigned his left ear hearing loss does not 
accurately reflect the severity of the disorder.

The Board remanded the case in June 2008 for further VA 
examination.  The Veteran was afforded a VA audiology 
examination in August 2008.  Although the examiner provided 
the audiometric findings, she did not comment on the 
functional effects caused by the hearing disability.  In 
Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United 
States Court of Appeals for Veterans Claims (Court) held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  

Furthermore, in an April 2009 informal hearing presentation, 
the Veteran's representative stated that the Veteran's left 
ear hearing loss was negatively impacted his past job 
performance and current activities and relationships beyond 
what is contemplated by the VA rating schedule.  
Specifically, it was reported that the Veteran's hearing loss 
affected his job in commercial sales which requires taking 
orders and talking to customers and he is not able to hear 
when someone gives him instructions or information.  

Given the above, the Board finds that further VA examination 
of the Veteran is required prior to adjudication of this 
appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA 
audiological examination of the Veteran to 
determine the extent and severity of his 
service-connected left ear hearing loss.  
All indicated studies should be performed.  
The examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's left ear hearing 
disability. The claims file must be made 
available to the examiner.

2.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claim of entitlement to an 
initial compensable evaluation for left 
ear hearing loss.  If the benefit sought 
is not granted to the Veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




